Case 2:19-cv-00319-DBB-CMR Document 4 Filed 05/10/19 PageID.70 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 BEST LITTLE SITES, a Utah limited
 liability company d/b/a/
 COMICBOOKMOVIE.COM,
                                                     ORDER TO PROPOSE SCHEDULE
               Plaintiff,
        vs.
                                                     Case No. 2:19-cv-00319


 GREAT BOWERY, d/b/a/ TRUNK
 ARCHIVE,                                            Magistrate Judge Dustin B. Pead
          Defendant.




      To secure the just, speedy, and inexpensive determination of every action and proceeding

and fulfill the purposes of Rules 16 and 26 of the Federal Rules of Civil Procedure,

IT IS HEREBY ORDERED:

       1.      Plaintiff must propose a schedule to defendant in the form of a draft Attorney

Planning Meeting Report within the earlier of fourteen (14) days after any defendant has

appeared or twenty-eight (28) days after any defendant has been served with the complaint.

       2.      Within the earlier of twenty-eight (28) days after any defendant has appeared

or within forty-two (42) days after any defendant has been served with the complaint (or such

other time as the Court may order), the parties shall meet and confer and do one of the

following:




                                                                                             Page 1
Case 2:19-cv-00319-DBB-CMR Document 4 Filed 05/10/19 PageID.71 Page 2 of 4



               a.     File a jointly signed Attorney Planning Meeting Report and also email

                      a stipulated Proposed Scheduling Order in word processing format to

                       the presiding judge in the case, or if an Order Referring Case has been

                       entered, to the referred magistrate judge; or

               b.     If the parties cannot agree on a Proposed Scheduling Order, plaintiff

                      must file a jointly signed Attorney Planning Meeting Report detailing

                      the nature of the parties’ disputes and must also file a stipulated Motion

                      for Initial Scheduling Conference; or

               c.     If the parties fail to agree on an Attorney Planning Meeting Report or

                      on a stipulated Motion for Initial Scheduling Conference, plaintiff must

                      file a Motion for Initial Scheduling Conference, which must include a

                      statement of plaintiff’s position as to the schedule. Any response to

                      such a motion must be filed within seven days.

       3.      In the absence of filing a stipulated Proposed Scheduling Order, the parties

must be prepared to address the following questions, in addition to those raised by the

Attorney Planning Meeting Report:

               a.     What 2-3 core factual or legal issues are most likely to be determinative

                      of this dispute?

               b.     Who are the 1- 3 most important witnesses each side needs to depose?

                      Is there any reason these witnesses cannot be deposed promptly?

               c.     What information would be most helpful in evaluating the likelihood of

                      settlement? Is there any reason it cannot be obtained promptly?




                                                                                               Page 2
Case 2:19-cv-00319-DBB-CMR Document 4 Filed 05/10/19 PageID.72 Page 3 of 4



              d.      In 5 minutes or less, describe the crucial facts, primary claims, and

                      primary defenses?

              e.      Are all claims for relief necessary or are they overlapping? Can any

                      claim for relief be eliminated to reduce discovery and expense?

              f.      Are all pleaded defenses truly applicable to this case? Can any be

                      eliminated?

              g.      What could be done at the outset to narrow and target the discovery in

                      the case?

              h.      What agreements have the parties reached regarding limitations on

                      discovery, including discovery of ESI?

              i.      Is there a need to schedule follow-up status conferences?

       4.      Each party shall make initial disclosures within 42 days after the first answer is

filed. This deadline is not dependent on the filing of an Attorney Planning Meeting Report,

the entry of a Scheduling Order, or the completion of an Initial Scheduling Conference.

       5.      The parties are urged to propose a schedule providing for:

              a.      Fact discovery completion no more than six months after the filing of

                      the first answer.

              b.      Expert reports from the party with the burden of proof on that issue 28

                      days after the completion of fact discovery, and responsive reports 28

                      days thereafter.

              c.      Expert discovery completion 28 days after filing of an expert’s report.




                                                                                              Page 3
Case 2:19-cv-00319-DBB-CMR Document 4 Filed 05/10/19 PageID.73 Page 4 of 4



            d.      Dispositive motion filing deadline no more than 10 months after the

                    filing of the first answer.



   Signed this 10th day of May, 2019.
                                            BY THE COURT

                                            ___________________________________
                                            Dustin B. Pead
                                            United States Magistrate Judge




                                                                                          Page 4
